1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA

 9    CAMMILLE SORRELL,                             Case No. 17-cv-1573 DMS (NLS)
10
                   Plaintiff,                       ORDER GRANTING
11                                                  DEFENDANT’S MOTION FOR
12          v.                                      SUMMARY JUDGMENT

13    ROBERT WILKIE, SECRETARY
14    OF VETERANS AFFAIRS,

15                 Defendant.
16
17          Pending before the Court is Defendant Robert Wilkie (“VA”)’s motion for
18   summary judgment. Plaintiff Cammille Sorrell filed an opposition, and Defendant
19   filed a reply. For the reasons set forth below, Defendant’s motion is granted.
20                                             I.
21                                    BACKGROUND
22         Plaintiff is an African-American woman who has been employed by the U.S.
23   Department of Veterans Affairs (“VA”) since 2010. (FAC ¶ 5; Declaration of
24   Klaudia Barsi (“Barsi Decl.”) ¶ 4, ECF No. 16.) She works as a Rating Veterans
25   Service Representative (“RVSR”), and her duties include making final rating
26   decisions on veterans’ disability claims. (Barsi Decl. ¶ 4.) Plaintiff has consistently
27   received either “exceptional” or “fully successful” marks on her performance
28   reviews. (Performance Reviews, ECF No. 18-20.) She has also received regular

                                               –1–                      17-cv-1573 DMS (NLS)
1    pay raises and promotions within her position as an RSVR, from GS 9-1 to
 2   GS 12-4. (Barsi Decl. ¶ 5.) Plaintiff applied for the positions of Assistant Coach1
 3   and Decision Review Officer,2 but she was not selected for either position. (FAC ¶¶
 4   7, 12; Barsi Decl. ¶ 8.)
 5          On July 10, 2018, Plaintiff filed a FAC against the VA pursuant to Title VII
 6   of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a) et seq. Plaintiff alleges
 7   discrimination based on her race and/or gender, retaliation, and harassment3 for
 8   (1) being “wrongfully denied” promotions to the Decision Review Officer and
 9   Assistant Coach positions, and (2) for disparate scrutiny of her work by the VA’s
10   quality review specialists, which led to errors found in her work. (FAC ¶¶ 7–10, 12–
11   14; Deposition of Cammille Sorrell (“Sorrell Dep.”) at 170:16–171:5, ECF No. 16-
12   20.)
13          Since 2010, Plaintiff has initiated six EEO claims against the VA, including a
14   2014 complaint challenging a non-selection for an Assistant Coach position and a
15   2015 complaint challenging a non-selection for a Decision Review Officer position.
16   (Barsi Decl. ¶ 8.) However, Plaintiff’s FAC is based on her October 28, 2016 EEO
17   complaint (“2016 complaint”) and January 9, 2018 EEO complaint (“2018
18   complaint”). (FAC ¶¶ 11, 14.)
19          First, Plaintiff’s 2016 complaint alleged race and gender discrimination,
20   retaliation, and hostile work environment against the VA for a variety of incidents,
21   including failure to inform Plaintiff about a colleague’s Merit System Protection
22   Board hearing, rescheduling of interviews, and for adverse quality reviews. (See
23   2016 EEO Complaint, ECF No. 16-14; 2016 Investigative Report, ECF No. 16-18.)
24
25
     1
       Plaintiff refers to the positions of Assistant Coach and Supervisory Veterans
     Service Representative interchangeably. (See Pl.’s Mem. Of P. & A. in Opp’n to
26   Def.’s Mot. (“Pl’s Opp’n”) at 1.)
     2
27     Plaintiff refers to the positions of Quality Reviewer and Decision Review Officer
     interchangeably. (See Sorrell Dep. 60:11–14.)
28   3
       Plaintiff has stipulated to withdraw her third cause of action for harassment, which
     the Court summarily dismisses. (See Pl’s Opp’n at 12.)
                                              –2–                      17-cv-1573 DMS (NLS)
1    Based on the charges in Plaintiff’s 2016 complaint, Plaintiff contends that the VA
 2   engaged in discriminatory and retaliatory conduct evidenced by an incident in 2016
 3   between a supervisor of the quality review team, Antonio Morabito, and a quality
 4   review specialist, Eduardo Ortiz.
 5         By VA policy, all RVSRs have five claims randomly selected for review every
 6   month, which are then reviewed by quality review specialists. (Declaration of
 7   Amanda Matthews (“Matthews Decl.”) ¶ 4, ECF No. 16.)                   In July 2016,
 8   Mr. Morabito assigned Mr. Ortiz to review Plaintiff’s five randomly selected claims.
 9   (Declaration of Eduardo Ortiz (“Ortiz Decl.”) ¶¶ 3–4, ECF No. 16-9.) While giving
10   the assignment, Mr. Morabito “advised [Mr. Ortiz] to be very careful in [his]
11   dealings with [Plaintiff] because she has a reputation for putting people on report or
12   accusing people of some form of harassment.” (Id. ¶ 4.) After reviewing Plaintiff’s
13   work, Mr. Ortiz found errors in two of Plaintiff’s claims, which were confirmed
14   through a peer review process. (Id. ¶ 6.)
15         Second, Plaintiff’s 2018 complaint alleged race and gender discrimination and
16   retaliation for the VA’s failure to promote her to an Assistant Coach position—job
17   number 377-17-033-NR10031013 (“2017 Assistant Coach position”). (2018 EEO
18   Complaint, ECF No. 16-17.) The panel members in charge of selecting the 2017
19   Assistant Coach positions were Stacey Bonnett and Marvin Rivas. (Barsi Decl.
20   ¶ 11; Assistant Coach Ratings at 17, ECF No. 16-19.) The panelists reviewed the
21   applicants’ resumes, interviews, and written exercises, and gave numerical scores
22   based on each category. (Deposition of Kristina Morabito (“Morabito Dep.”) 57:18–
23   58, ECF No. 18-24; Declaration of Debra Roybal (“Roybal Decl.”) ¶¶ 5–9, ECF No.
24   16-11.) Performance reviews were not a factor in the scoring criteria. See id.
25   Plaintiff received one of the lowest scores out of the twelve applicants. (Assistant
26   Coach Ratings at 17.) The eight individuals with the highest scores were selected
27   for the 2017 Assistant Coach positions. (Id.; Barsi Decl. ¶ 12.) Their race and
28   gender   were:    “(1)   Hispanic/male;     (2)   Caucasian/female;     (3)     African-

                                               –3–                     17-cv-1573 DMS (NLS)
1    American/male; (4) African-American/female; (5) African-American/female;
 2   (6) Mixed-race/male; (7) Pacific-Islander/female; (8) Caucasian/female.” (Barsi
 3   Decl. ¶ 12.)
 4         After Plaintiff filed her 2018 complaint, the VA’s Office of Resolution
 5   Management (“ORM”) had 180 days to investigate her non-selection claim, by July
 6   8, 2018. (Declaration of Lisa Holliday (“Holliday Decl.”) ¶¶ 3–6, ECF No. 16-5.)
 7   Due to ORM’s heavy workload, ORM sent Plaintiff an email requesting a 90-day
 8   extension. (Id.) Plaintiff voluntarily agreed to the extension. (Id.) Two days into
 9   the 90-day investigation period, Plaintiff filed her FAC, which included her non-
10   selection claim for the 2017 Assistant Coach position. (See FAC.)
11                                             II.
12                                  LEGAL STANDARD
13         Summary judgment is appropriate if there is “no genuine dispute as to any
14   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
15   P. 56(a). The moving party has the initial burden of demonstrating that summary
16   judgment is proper. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970). The
17   moving party must identify the pleadings, depositions, affidavits, or other evidence
18   that it “believes demonstrates the absence of a genuine issue of material fact.”
19   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A material issue of fact is one
20   that affects the outcome of the litigation and requires a trial to resolve the parties’
21   differing versions of the truth.” S.E.C. v. Seaboard Corp., 677 F.2d 1301, 1306 (9th
22   Cir. 1982).
23         The burden then shifts to the opposing party to show that summary judgment
24   is not appropriate. Celotex, 477 U.S. at 324. The opposing party’s evidence is to be
25   believed, and all justifiable inferences are to be drawn in its favor. Anderson v.
26   Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). However, to avoid summary
27   judgment, the opposing party cannot rest solely on conclusory allegations. Berg v.
28   Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Instead, it must designate specific

                                               –4–                      17-cv-1573 DMS (NLS)
1    facts showing there is a genuine issue for trial. Id.; see also Butler v. San Diego
 2   Dist. Atty’s Off., 370 F.3d 956, 958 (9th Cir. 2004) (stating if defendant produces
 3   enough evidence to require plaintiff to go beyond pleadings, plaintiff must counter
 4   by producing evidence of his own). More than a “metaphysical doubt” is required
 5   to establish a genuine issue of material fact. Matsushita Elec. Indus. Co., Ltd. v.
 6   Zenith Radio Corp., 475 U.S. 574, 586 (1986).
 7                                            III.
 8                                      DISCUSSION
 9         A.     Exhaustion of Administrative Remedies
10         Plaintiff alleges discrimination and retaliation pursuant to Title VII. In order
11   to bring a Title VII claim before a district court, a plaintiff must first exhaust her
12   administrative remedies. See 42 U.S.C. § 2000e–16(c); Jasch v. Potter, 302 F.3d
13   1092, 1094 (9th Cir. 2002) (citing Greenlaw v. Garrett, 59 F.3d 994, 997 (9th Cir.
14   1995)).
15         Exhaustion of administrative remedies requires that the plaintiff “file a timely
16   charge with the EEOC, thereby allowing the agency time to investigate the charge.”
17   Lyons v. England, 307 F.3d 1092, 1104 (9th Cir. 2002) (citing 42 U.S.C. § 2000e–
18   5(b)). Specifically, the plaintiff “must consult a[n EEO] Counselor prior to filing a
19   complaint in order to try to informally resolve the matter” and “initiate contact with
20   a Counselor within 45 days of the date of the matter alleged to be discriminatory.”
21   Id. at 1104 (citing 29 C.F.R. § 1614.105(a)). Failure to comply with the 45-day
22   requirement is fatal to the plaintiff’s discrimination claim. Id. If the plaintiff is
23   unable to informally resolve the issue, she may file a formal complaint with the
24   agency. 29 C.F.R. § 1614.106. The agency is then “required to conduct an impartial
25   and appropriate investigation of the complaint within 180 days of the filing of the
26   complaint unless the parties agree in writing to extend the time period.” 29 C.F.R.
27   § 1614.106(e)(2).
28


                                              –5–                      17-cv-1573 DMS (NLS)
1          Additionally, the “jurisdictional scope” of the plaintiff’s claims before a
 2   district court depends on the scope of the EEOC charge and investigation. Leong v.
 3   Potter, 347 F.3d 1117, 1122 (9th Cir. 2003) (citations omitted). A court may not
 4   consider incidents of discrimination that are not included in an EEOC charge, unless
 5   they are “like or reasonably related to the allegations made before the EEOC, as well
 6   as … within the scope of an EEOC investigation that reasonably could be expected
 7   to grow out of the allegations.” Lyons, 307 F.3d at 1104 (citing Green v. Los Angeles
 8   County Superintendent of Sch., 883 F.2d 1472, 1475–76 (9th Cir. 1989); Leong, 347
 9   F.3d at 1122 (citing Sosa v. Hiraoka, 920 F.2d 1451, 1456 (9th Cir.1990)).
10   However, even if the incidents are “related to acts” alleged in timely filed charges,
11   they are not actionable if time barred. Lyons, F.3d at 1105–06. (“[D]iscrete
12   discriminatory acts [such as failure to promote] are not actionable if time barred,
13   even when they are related to acts alleged in timely filed charges.”)
14         Defendant requests the Court to summarily dismiss Plaintiff’s non-selection
15   claims in both her 2016 and 2018 complaints on grounds that Plaintiff failed to
16   exhaust her administrative remedies.
17                1.    October 28, 2016 EEO Complaint
18         Plaintiff does not dispute Defendant’s contention that Plaintiff’s 2016
19   complaint did not include any non-selection claims, and that even if it did, it would
20   be time barred. Plaintiff’s 2016 complaint alleged, in relevant part, that the VA
21   attempted “to deter [Plaintiff’s] pursuit of upward mobility” by rescheduling her
22   interviews for the Decision Review Officer and Assistant Coach positions. (See
23   2016 EEO Complaint; 2016 Investigative Report.) The Court does not need to
24   address whether Plaintiff’s claims of non-selection are within the scope of her EEOC
25   charges because they were not timely exhausted.
26         Plaintiff initially contacted an EEO counselor on August 22, 2016. (Barsi
27   Decl. ¶ 8; ORM Notice, ECF No. 16-15.) Under the 45-day requirement, the
28   discriminatory acts must have occurred no later than July 8, 2016. See 29 C.F.R.

                                              –6–                      17-cv-1573 DMS (NLS)
1    § 1614.105(a). Because the relevant incidents occurred between February 13, 2015
 2   and September 24, 2015, (See 2016 EEO Complaint), Plaintiff failed to timely
 3   challenge any non-selection claims in her 2016 complaint. See Lyons, F.3d at 1105–
 4   06 (“Each incident of discrimination constitutes a separate actionable unlawful
 5   employment practice” and thus “the statute of limitations period will begin to run
 6   for each individual claim from the date on which the underlying act occurs.”) (citing
 7   National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113–14 (2002)). In fact,
 8   on January 16, 2016, Plaintiff filed a separate EEO complaint challenging her non-
 9   selection for the Decision Review Officer position, which she voluntarily withdrew.
10   (Barsi Decl. ¶ 8; 2016 EEO Complaint at 2.) See, e.g., Vinieratos v. U.S., Dept. of
11   Air Force Through Aldridge, 939 F.2d 762, 770 (9th Cir. 1991) (finding that
12   voluntary withdrawal from the administrative process “prevents exhaustion and
13   precludes judicial review”). Therefore, the Court summarily dismisses any claims
14   of non-selection prior to July 8, 2016, including Plaintiff’s non-selection claim for
15   the Decision Review Officer position.
16                2.    January 9, 2018 EEO Complaint
17         Second, Defendant argues that Plaintiff failed to timely exhaust her non-
18   selection claim in her 2018 complaint because she prematurely filed her FAC before
19   the ORM had a chance to complete its 90-day investigation.
20         Defendant properly relies on Harris v. United States, 919 F. Supp. 343 (S.D.
21   Cal. 1996) for the proposition that a plaintiff’s voluntary agreement to extend the
22   180-day investigation period by 90 days, “preclude[s] [her] from filing in federal
23   court until the additional 90 day period expires.” (Def.’s Mem. of P. & A. in Supp.
24   of Mot. for Summ. J. (“Def’s Mot.”) at 10 (citing Harris, 919 F. Supp. 343 at 346.))
25   Contrary to Plaintiff’s argument that this interpretation would deprive Plaintiff of
26   her fundamental right to have her claims heard before a court of law, Plaintiff is not
27   “relinquished [of] that right” by waiting an additional 90 days. (See Pl.’s Opp’n at
28   5.)

                                              –7–                      17-cv-1573 DMS (NLS)
1          The rationale of the 90-day extension is “to permit an agency, with the consent
 2   of the complainant, to make a more thorough investigation into the merits of the
 3   complaint.” Harris, 919 F. Supp. at 357. Allowing Plaintiff to bring her non-
 4   selection claim before the Court only two days into the 90-day extension “would be
 5   to strip the 90 day extension provided for in § 1614.108(e) of any of the
 6   contemplated benefit. The agency would not be able to rely on the 90-day extension
 7   and the participants would know that at any time between end of the 180-day period
 8   and the end of the additional 90 days ‘an impatient complainant could take his claim
 9   to court and abort the administrative proceedings.’” See id. at 346 (citing Vinieratos,
10   939 F.2d at 771); see also Brown v. Puget Sound Elec. Apprenticeship & Training
11   Trust, 732 F.2d 726, 729 (9th Cir. 1984) (explaining that administrative exhaustion
12   is necessary to “encourage informal conciliation of employment discrimination
13   claims and foster voluntary compliance with Title VII”) (citing Ong v. Cleland, 642
14   F.2d 316, 319 (9th Cir.1981)).
15         Having agreed to such an extension, Plaintiff was obligated to give the ORM
16   90 days to complete its investigation, before seeking relief in this Court. Therefore,
17   the Court finds that Plaintiff failed to exhaust her administrative remedies as to her
18   claim of non-selection for the 2017 Assistant Coach position. However, even if
19   Plaintiff had properly exhausted her administrative remedies, she is unable to prevail
20   on the merits.
21         B.     Discrimination
22         Title VII provides that “[i]t shall be an unlawful employment practice for an
23   employer to fail or refuse to hire or to discharge any individual, or otherwise to
24   discriminate against any individual with respect to his compensation, terms,
25   conditions, or privileges of employment, because of such individual’s race, color,
26   religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1); Lyons, 307 F.3d at
27   1103. The parties agree that this case is governed by the burden-shifting framework
28   established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                               –8–                      17-cv-1573 DMS (NLS)
1          Under the framework, a plaintiff must first establish a prima facie case of
 2   discrimination by showing that: (1) she belongs to a protected class; (2) she was
 3   qualified for the position; (3) she was subject to an adverse employment action; and
 4   (4) similarly situated individuals outside her protected class were treated more
 5   favorably. Chuang v. University of California Davis, Bd. of Trustees, 225 F.3d 1115,
 6   1123 (9th Cir. 2000) (citing McDonnell Douglas, 411 U.S. at 802).
 7         If the plaintiff makes the requisite prima facie showing, the burden shifts to
 8   the employer to articulate some “legitimate, nondiscriminatory reason for the
 9   challenged action.” Chuang, 225 F.3d at 1123–24 (citing McDonnell Douglas, 411
10   U.S. at 802). If the employer meets the burden, the plaintiff must show that the
11   articulated reason is pretextual “either directly by persuading the court that a
12   discriminatory reason more likely motivated the employer or indirectly by showing
13   that the employer’s proffered explanation is unworthy of credence.” Id. (citing
14   Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 256 (1981)).
15         Plaintiff alleges that Defendant discriminated against her based on her race
16   and/or gender by not promoting her to the Assistant Coach position, and by
17   disparately scrutinizing her work. However, she is unable to establish a prima facie
18   case of discrimination for either claim.
19                1.    Non-Selection to the 2017 Assistant Coach Position
20         There is no dispute that Plaintiff is a member of a protected class as an African
21   American and a female. See McDonnell Douglas, 411 U.S. at 802 (racial minorities
22   are a protected class); Hagans v. Andrus, 651 F.2d 622, 625 (9th Cir. 1981) (females
23   are a protected class in claims of gender discrimination). Plaintiff has demonstrated
24   that she faced an adverse employment action by being denied a promotion to the
25   Assistant Coach position, and that she was qualified for the position—evidenced by
26   her positive performance reviews. (See Performance Reviews, ECF No. 18-20; Pl.’s
27   Opp’n at 9–10.) However, Plaintiff has not met the minimal degree of proof required
28   to demonstrate that similarly situated individuals outside her protected class were

                                                –9–                     17-cv-1573 DMS (NLS)
1    treated more favorably. Plaintiff neither identifies who was hired for the Assistant
 2   Coach positions, nor demonstrates that those hired were outside of the protected
 3   class. See, e.g., Abram v. City and County of San Francisco, 2008 WL 4462104, at
 4   *3 (N.D. Cal. 2008) (finding that a conclusory allegation that unidentified “white
 5   counterparts” were treated more favorably “does not rise to the level sufficient to
 6   create a material dispute of fact”).
 7         Even if Plaintiff was able to establish a prima facie case of racial or gender
 8   discrimination, Defendant has advanced a legitimate and nondiscriminatory reason
 9   for Plaintiff’s non-selection. Plaintiff’s scores based on her written application,
10   interview, and writing exercises were lower than those who were hired. (See
11   Assistant Coach Ratings at 17; Barsi Decl. ¶ 10; Roybal Decl. ¶ 9.)
12         Plaintiff contends Defendant’s proffered reason is pretextual in that there is
13   “direct evidence of Defendant’s discriminatory animus” evidenced by Mr.
14   Morabito’s warning to Mr. Ortiz “about Plaintiff’s penchant for filing claims.” (Pl.’s
15   Opp’n at 9; see Ortiz Decl. ¶ 4.) Direct evidence consists of “clearly sexist, racist,
16   or similarly discriminatory statements or actions by the employer.” Coghlan, 413
17   F.3d at 1095 (9th Cir. 2005). Though Mr. Morabito’s statement may be relevant for
18   Plaintiff’s retaliation claim, it is not direct evidence of Defendant’s discriminatory
19   animus based on Plaintiff’s race or gender. Cf. Godwin v. Hunt Wesson, Inc., 150
20   F.3d 1217, 1221 (9th Cir. 1998) (supervisor’s comment that he “did not want to deal
21   with another female” is direct evidence of discriminatory animus); Cordova v. State
22   Farm Ins., 124 F.3d 1145, 1149 (9th Cir. 1997) (employer’s comment that an
23   employee was a “dumb Mexican” is direct evidence of discriminatory animus).
24         Additionally, Plaintiff alleges the fact that performance reviews were not a
25   factor in the scoring “is so very odd, so out of keeping with how the rest of the world
26   conducts hiring and promotion so as to raise an inference of discriminatory intent
27   from this fact alone.” (Pl.’s Opp’n at 10–11; see Morabito Dep. 57:18–58:8). Again,
28   Plaintiff does not point to any evidence that this hiring criteria, which was applied

                                              – 10 –                    17-cv-1573 DMS (NLS)
1    to all applicants, raises an inference of discriminatory intent against African
 2   Americans or females. In fact, out of the eight individuals selected for the Assistant
 3   Coach position, three individuals were African American, and five were females.
 4   (Barsi Decl. ¶ 12.) Moreover, Plaintiff neither alleges nor points to any evidence
 5   that the panelists who determined her scores, Ms. Bonnett and Mr. Rivas, had intent
 6   to discriminate against her. Plaintiff’s conclusory allegation that Defendant’s hiring
 7   procedures were motivated by discriminatory intent does not create a triable issue of
 8   fact. See Forsberg v. Pac. Nw. Bell Tel. Co., 840 F.2d 1409, 1419 (9th Cir.1988)
 9   (“[C]onclusory allegations of alleged discrimination ... will not bar summary
10   judgment.”).        Therefore, summary judgment is granted as to Plaintiff’s
11   discrimination claim for her non-select to the 2017 Assistant Coach position.
12                  2.     Disparate Scrutiny
13         Defendant argues that Plaintiff is unable to establish a prima facie case of
14   discrimination as to her disparate scrutiny claim because the errors found in her work
15   do not amount to an adverse employment action. Plaintiff does not refute this claim.
16         Despite the errors the quality reviewers found in Plaintiff’s work, Plaintiff
17   points out she consistently received either “exceptional” or “fully successful” marks
18   on her performance reviews, including the section for “quality”—which according
19   to Plaintiff is evidence of her “solid, established track record.” (Performance
20   Reviews, ECF No. 18-20; Pl.’s Opp’n at 9–10.) But Plaintiff does not point to any
21   evidence that disparate scrutiny of her work amounted to an adverse employment
22   action necessary to meet the second prong. See Lyons, 307 F.3d at 1118 (explaining
23   that “mediocre evaluations” that are not “accompanied by meaningful change in
24   work assignments” do not “rise to the level of an adverse employment action”);
25   Chuang, 225 F.3d at 1126 (finding that even if the action is “irritating,” it not an
26   adverse employment action if it does not “materially affect the compensation, terms,
27   conditions, or privileges of [the plaintiff]’s employment”). Moreover, Plaintiff is
28   unable to show that similarly situated individuals outside her protected class were

                                                – 11 –                 17-cv-1573 DMS (NLS)
1    treated more favorably. Plaintiff’s conclusory allegation that “other similarly-
 2   situated, non-Black, non-female RSVRs were not subjected” to disparate scrutiny of
 3   their work is not sufficient to satisfy the fourth prong required to establish her prima
 4   facie case. See Abram, 2008 WL 4462104, at *3 (finding that a conclusory allegation
 5   that unidentified “white counterparts” were treated more favorably “does not rise to
 6   the level sufficient to create a material dispute of fact”). Therefore, summary
 7   judgment is granted as to Plaintiff’s discrimination claim for disparate scrutiny.
 8         C.     Retaliation
 9         Title VII also prohibits an employer “from retaliating against an applicant for
10   employment because the applicant has opposed any unlawful employment practice,
11   or has made a charge, testified, assisted, or participated in an employment
12   discrimination investigation or proceeding.” Lyons, F.3d 1092 (citing Lam v. Univ.
13   of Hawai’i, 40 F.3d 1551, 1558–59 (9th Cir. 1994)); see 42 U.S.C. § 2000e–3(a).
14         The McDonnell Douglas framework also applies to Title VII retaliation
15   claims. Surrell v. California Water Serv., Co., 518 F.3d 1097, 1105–06 (9th Cir.
16   2008). To establish a prima facie case of retaliation, the plaintiff must show that:
17   (1) she engaged in a protected activity, (2) she was subjected to an adverse
18   employment decision, and (3) that a causal link exists between plaintiff's activity
19   and the employment decision. Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir.
20   2000) (citing Steiner v. Showboat Operating Co., 25 F.3d 1459, 1464 (9th Cir.
21   1994)). If established, the burden shifts to the defendant to set forth a legitimate,
22   non-retaliatory reason for its actions, after which the plaintiff must produce evidence
23   to show that the stated reasons were a pretext for retaliation. Id.; McGinest v. GTE
24   Service Corp., 360 F.3d 1103, 1124 (9th Cir. 2004).
25         Plaintiff alleges that Defendant retaliated against her by not promoting her to
26   the Assistant Coach position, and by disparately scrutinizing her work.
27   ///
28   ///

                                               – 12 –                    17-cv-1573 DMS (NLS)
1                 1.      Non-Selection to the 2017 Assistant Coach Position
 2         There is no dispute that Plaintiff engaged in protected activities as a witness
 3   and a complainant to EEO proceedings, and that she suffered an adverse
 4   employment action by her failure to be promoted to the Assistant Coach position.
 5   However, Plaintiff is unable to establish a causal link between her engagement in
 6   protected EEO activity and her non-selection for the Assistant Coach position.
 7         In order to establish a causal link, “the plaintiff must make some showing
 8   sufficient for a reasonable trier of fact to infer that the defendant was aware that the
 9   plaintiff had engaged in protected activity.” Raad v. Fairbanks North Star Borough
10   School Dist., 323 F.3d 1185, 1197 (9th Cir. 2003) (citing Cohen v. Fred Meyer, Inc.,
11   686 F.2d 793, 796 (9th Cir.1982)).
12         Despite Mr. Morabito’s warning to Mr. Ortiz about Plaintiff’s engagement in
13   protected activities, (See Ortiz Decl. ¶ 4), Plaintiff is unable to establish a causal link
14   that Mr. Morabito or Mr. Ortiz had any involvement or influence in the selection of
15   the Assistant Coach position at issue. Cf. Bergene v. Salt River Project Agric.
16   Improvement & Power Dist., 272 F.3d 1136, 1141 (9th Cir. 2001) (“Even if a
17   manager was not the ultimate decisionmaker, that manager’s retaliatory motive may
18   be imputed … if the manager was involved in the [adverse employment] decision.”);
19   Galdamez v. Potter, 415 F.3d 1015, 1026 n.9 (9th Cir. 2005) (“Title VII may still be
20   violated where the ultimate decision-maker, lacking individual discriminatory
21   intent, takes an adverse employment action in reliance on factors affected by another
22   decision-maker’s discriminatory animus.”). Plaintiff does not provide any evidence
23   that those involved in selecting the Assistant Coach position, such as Ms. Bonnett
24   and Mr. Rivas, were aware of Mr. Morabito’s statement or of Plaintiff’s engagement
25   in protected activity.
26         However, even if Plaintiff had been able to raise a triable issue as to the
27   existence of a causal link, she has not provided sufficient evidence to rebut
28   Defendant’s legitimate reasons for not selecting her for the Assistant Coach

                                                – 13 –                     17-cv-1573 DMS (NLS)
1    position—for the reasons discussed above. Therefore, summary judgment is also
 2   warranted as to Plaintiff’s claim of retaliation for non-selection.
 3                2.     Disparate Scrutiny
 4         Defendant contends, and Plaintiff does not dispute, that Plaintiff’s disparate
 5   scrutiny claim of retaliation fails for the same reason as her disparate scrutiny claim
 6   for discrimination. Although Mr. Morabito warned Mr. Ortiz about Plaintiff’s
 7   engagement in protected activities, Plaintiff is unable to demonstrate that disparate
 8   scrutiny of her work amounted to an adverse employment action necessary to satisfy
 9   the second and third prongs. See Lyons, 307 F.3d at 1118 (2002) (explaining that
10   “mediocre evaluations” that are not “accompanied by meaningful change in work
11   assignments” do not “rise to the level of an adverse employment action”). Therefore,
12   the Court finds that Plaintiff is unable to establish a prima facie case of retaliation
13   for disparate scrutiny and summarily dismisses this claim.
14                                             IV.
15                                     CONCLUSION
16         For the foregoing reasons, the Court GRANTS Defendant’s motion for
17   summary judgment. The Clerk of Court shall enter judgment accordingly.
18         IT IS SO ORDERED.
19   Dated: December 14, 2018
20
21
22
23
24
25
26
27
28


                                              – 14 –                       17-cv-1573 DMS (NLS)
